DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: forming a plurality of die on a first side of a substrate; forming a backside metal layer on a second side of the substrate; applying a patternable layer over the backside metal layer; patterning the patternable layer along a die street of the substrate; forming a groove at a pattern of the patternable layer only partially through a thickness of the backside metal layer, wherein the groove is located in the die street of the substrate; after forming the groove, etching through a remaining portion of the backside metal layer located in the die street; removing the patternable layer; and singulating the plurality of die comprised in the substrate by removing substrate material in the die street (claims 1-8) forming a plurality of die on a first side of a substrate; forming a backside metal layer on a second side of the substrate; applying a patternable layer over the backside metal layer; patterning the patternable layer along a die street of the substrate; forming a groove at a pattern of the patternable layer only partially through a thickness of the backside metal layer, wherein the groove is located in a die street of the substrate; after forming the groove, etching the backside metal layer, wherein the etching exposes a portion of the substrate in the die street; removing the patternable layer; and singulating the plurality of die comprised in the substrate through plasma etching at the portion of the substrate exposed by the etching (claims 9-15) forming a plurality of die on a first side of a substrate; forming a backside metal layer on a second side of the substrate; applying a patternable layer over the backside metal layer; patterning the patternable layer along a die street of the substrate; forming a groove partially through the backside metal layer in a die street using one of a laser beam or a saw blade at the pattern of the patternable layer; wet etching the backside metal layer, wherein the etching exposes a portion of the substrate in the die street; removing the patternable layer; and singulating the plurality of die comprised in the substrate by removing substrate material in the die street (claims 16-20).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY SMITH/Primary Examiner, Art Unit 2817